PER CURIAM.
Defendant appeals from a judgment of the City Court for $815.64 on a verdict by direction of the court. Action brought for agreed price and reasonable value of lithographic inserts. The only defense was payment.
Defendant offered in evidence statements and receipts purporting to be signed by the plaintiff, per L. N. R., and H. N. Fislce, showing payments aggregating $1,936.45. These were excluded, and marked for identification. Mr. Fiske, called by defendant, who had been with plaintiff 15 years, would not identify these receipts; could not at first recall who “L. N. R.” was; then that there was a lady-bookkeeper, L. N. Rainey, with plaintiff. His testimony showed considerable familiarity with the transactions in question, and defendant’s counsel- endeavored to prove by him his acts for the plaintiff as to making contracts, terms of payment, and receipts of money. All of this evidence was excluded under exception. Mr. Sweete, sales manager of the plaintiff, was called by defendant and asked about conversations with one of defendant’s officers concerning this transaction .and payments. All this evidence was excluded under ex*26ception. Defendant’s counsel asked leave to withdraw a juror, which was denied, and a verdict for plaintiff directed. In the circumstances, a motion by defendant for leave to go to the jury would have been “idle ceremony.” The rulings of the court had excluded proof that might have tended to show the authenticity of the receipts offered in evidence. The exceptions taken by the defendant to the exclusion of the line of examination sought from these hostile witnesses is sustained by numerous - authorities.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.
DAYTON and GERARD, JJ., concur. GIEDERSEEEVE, P. J., taking no part.